Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
 
Status of claims:
Claims 1-6 and 8-20 are pending. Claims 7 and 21 were canceled.
Claims 1-6 and 8-19 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,743105 to David in view of US 2020/0370313 to Ballantyne et al. (hereinafter as “Ballantyne”).

Regarding claim 1, David discloses a display stand, the stand (figs 14, 5, 8, for example) comprising:

a wire frame having a first portion ( 56) (fig. 4) capable of supporting an edge of the board (see 24, 30, for example), and a second portion (54)(left) extending from a first end the first portion, and a third portion (54)(right) extending from a second end of the first portion, the wire frame having a width measured between the first and second ends and a depth measured perpendicular to the width, the width being greater than the depth; and
a latch (62, 64, 66, 70) mounted on the second portion, the latch operable to restrain movement of the board relative to the wire frame, more specifically to restrain . movement of the board relative to the second or third portions
David discloses the latch mounted on the second or third portion but does not specifically disclose the latch including a cam operable to squeeze the board in a direction corresponding to the width of the wire frame to restrain movement of the board relative to the wire frame.

Ballantyne et al, in the same field of invention to hold the board, teaches the latch including a cam (110) operable to squeeze the board in a direction corresponding to the width of the frame to restrain movement of the board relative to the other portion of the frame.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the latch of David’ apparatus with the teaching of Ballantyne by having the cam mounted at the second portion or third portion operable to squeeze the board in a direction corresponding to the width of the frame for the purpose of increasing grip between the board and the cam thereby ensuring better anchoring and restraining the board to the frame.

Regarding claim 2, David as modified, teaches wherein the latch is movable between an unlocked position, in which the board is removable from the wire frame, and a locked position, in which the latch restrains movement of the board relative to the wire frame.

Regarding claim 3, David as modified, teaches wherein the wire frame is operable to receive the board when the latch is in either the unlocked position or the locked position.

Regarding claim 4, David as modified teaches wherein the wire frame is operable to release the board only when the latch is in the unlocked position.

Regarding claim 5, David as modified teaches wherein the latch is rotatable relative to the second portion between the unlocked position and the locked position.

Regarding claim 6, David as modified teaches wherein the second portion is cantilevered from the first portion and is operable to deflect relative to the first portion as the latch engages the board.

Regarding claim 9, David as modified also discloses a pad (56) attached to the first portion, the pad configured to contact the edge of the board to restrain the board from sliding relative to the wire frame.

Regarding claim 10, David as modified teaches the stand, further comprising a third portion (54) extending from the first portion (opposite to second portion) and spaced apart from the second portion.

Regarding claim 11, David as modified also teaches a second latch (62 (on the right)) mounted on the third portion, the second latch operable to restrain movement of the board relative to the wire frame.

Regarding claim 12, David as modified teaches wherein the second portion further comprises a first side, a second side, and a connecting side extending between the first side and the second side, wherein, when the board is supported by the wire frame, the first side, second side, and the connecting side wrap around a side edge of the board.

Regarding claim 13, David as modified, teaches wherein the latch includes a stop configured to abut the second portion to limit over rotation of the latch relative to the second portion.

Regarding claim 14, wherein the second portion includes a groove (groove between (54, 54) and the latch includes a mating surface configured to engage the groove to align the latch relative to the groove.

Regarding claim 15, wherein the latch includes a hook (U-shaped hook and wherein, when the board is supported by the wire frame, the hook is configured to align the board relative to the wire frame.

Claims 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Ballantyne and further in view of US 2,235,977 to Bitney.

Regarding claims 8 and 16-19, David in view of Ballantyne discloses the display stand as shown above in claims 1-4, 10-12 and further including a board (24, 30, 20) having a bottom edge, a first side edge, and a second side edge; the second portion including a first section and second section that receive the first side edge of the board therebetween; the third portion including a first section and a second section that receive the second side edge of the board therebetween; and wherein the latch can remain connected to the second portion or the third portion of the frame in both the first position and the second position, and wherein the latch is operable to receive the board within the wire frame when the latch is in the first position and when the latch is in the second position.
David as modified is silent the stand comprising a caster wheel coupled to the first portion, the wheel configured to facilitate movement of the wire frame along a surface.

Bitney in the same field of the invention discloses the display stand comprising a caster wheel (fig. 1) coupled to the first portion. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the wheel of Bitney with the invention of David as modified. The motivation for doing would be to facilitate multidirectional movement of the wire frame along a surface.

Allowable Subject Matter
Claim 20 is allowed.

Response to Arguments
Applicant’s arguments, filed 10/04/2022, with respect to the rejection(s) of claim(s) 1-6 and 8-19 under David in view of Eurovia have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of David and Ballantyne et al. 
Conclusion
This action is made NON-FINAL>
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632